Citation Nr: 0012042	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-26-691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus based 
on VA treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1974 to November 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO, which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for diabetes mellitus.  


REMAND

The record contains copies of voluminous VA clinical records 
reflecting treatment and hospitalizations from 1975 to 1997.  
However, many of these documents are undated and the records 
are not filed in chronological order.  Moreover, given the 
present state of these records, it is not possible to 
distinguish those clinical records which reflect VA 
hospitalizations from those which reflect VA outpatient 
treatment.  Additionally, it is not possible to determine if 
the clinical records reflecting VA treatment during the 
relevant time frame are complete.  

In view of the above, the Board cannot now ascertain whether 
the veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 for diabetes mellitus is well grounded 
because of the uncertainty as to the completeness of the 
relevant VA clinical record.  A complete record of the 
relevant VA medical treatment is as crucial to a claim for 
benefits under 38 U.S.C.A. § 1151 as the service medical 
records are to a claim for primary service connection.  See 
Hayre v. West, 188 F. 3d 1327(Fed. Cir. 1999).  

The veteran has asserted that his diabetes mellitus was made 
worse as a result of the failure by the VA to diagnose and 
treat this disorder during the late 1970s and early 1980s.  
The VA medical records (copies) which are in the claims 
folder indicate that diabetes mellitus was originally 
diagnosed during a VA hospitalization from July to September 
1982.  The record also contains a copy of a VA urinalysis 
report dated August 6, 1980 which shows a reading of 4+ 
glucose in the urine.  In the remarks section of this report 
is the notation "tinea versicolor".  This copy of a 
urinalysis report is superimposed on another VA laboratory 
report dated May 17, of an unknown year.  Copies of VA 
clinical records in this state of disarray cannot serve as a 
basis for making a well groundedness determination or as a 
basis for deciding the claim on the merits.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:  

1. The RO should obtain all volumes of 
the veteran's complete original VA 
hospital clinical records folder and 
all volumes of the veteran's complete 
original VA outpatient treatment 
records folder and associate them with 
the claims folder.  

2. Then the RO should review the 
veteran's claim for compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for diabetes 
mellitus.  If this benefit is denied, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for its further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



